BOND, J.
(concurring). — I concur in the result of the learned opinion of our Brother Walker for the following reasons: The essential character of commerce in cases like the present is determined, first, by the intention of the shipper; second, by the nature and object of the shipment. These may be shown from the facts and circumstances of the particular case and are not conclusively established by the terms of the bill of lading, which can never alter the real nature of a shipment and whose language may be explained or overcome by the characterizing elements of the transaction. That the terms of a bill of lading are not conclusive of the nature of the shipment, but only evidentiary in connection with other facts and circumstances bearing on the purpose and destination of the shipment, is now the settled doctrine of the Supreme Court of the United States. [Lusk v. Atkinson, 268 Mo. l. c. 124, and cases cited.]
*77In the case under review, the record reveals no facts indicating any intent on the part of the shipper to send the product beyond the borders of this State, and discloses no knowledge on his part of the delivery of similar shipments beyond the confines of the State. There existed, therefore, no data affording reasonable grounds for an inference on the part of the shipper that his property was to be transported to a point beyond that designated in the bill of lading, nor informing him of the existence of such custom on the part of the carrier.
It follows that the tests determinative of the character of interstate commerce were not met by the facts disclosed in this record. On account of this failure of proof, the Public Service Commission was justified in making the order requiring the carrier to exact only the rates prescribed by the laws of this State for intrastate commerce, and its finding and order should be affirmed.